Citation Nr: 1043450	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  03-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.

2.  Entitlement to an increased disability rating for service-
connected residuals of right knee arthotomy with medial meniscal 
tear, currently evaluated as 10 percent disabling effective 
September 1, 1971.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  
Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

The Veteran submitted a September 1996 claim seeking service 
connection for his left knee disorder and an increased disability 
rating for his service-connected right knee disability.  In a 
November 1996 rating decision, the RO continued the currently 
assigned 10 percent disability rating.  In a June 2001 rating 
decision, the RO denied the Veteran's claim finding that the 
record did not contain new and material evidence to reopen the 
claim for service connection for a left knee disorder.  The 
Veteran disagreed and perfected an appeal.

In March 2004, the Veteran presented evidence and testimony at a 
hearing at the Board before a Veterans Law Judge (VLJ).  The 
Board issued a July 2004 decision reopening the left knee claim 
and remanding both claims for procedural and evidentiary 
development.  The Veteran was informed that the VLJ who conducted 
his hearing had left the Board.  

In a May 2006 rating decision, the Board rendered a decision 
denying the claim for an increased disability rating for the 
service-connected right knee disability and remanding the claim 
for service connection for a left knee.  The Veteran appealed the 
Board's denial of an increased disability rating and the Court of 
Appeals for Veterans Appeals (Court) entered an order in October 
2006 remanding the claim.  In a January 2007 decision, the Board 
remanded the claim for compliance with the statutory notice 
provisions.  In a September 2008 decision, the Board remanded the 
claims for procedural development and to obtain outstanding VA 
medical treatment records.  In an August 2009 decision, the Board 
remanded the claims to obtain VA treatment records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

The Board notes that the Veteran injured his right knee during 
service when he fell from a helicopter in Vietnam.  He was 
service-connected for his right knee condition in 1971 and his 
diability evaluation has remained at 10 percent disabling for 
almost 40 years.

The Board has consistently remanded the claim for compliance with 
statutory procedural notice and record development requirements.  
In its present state, the last VA medical examination for the 
Veteran's left knee appears to have been completed in  December 
2006 which was performed without the benefit of the examiner 
having access to the Veteran's VA claims folder.  The Veteran's 
contention that his left knee disorder is caused by his service-
connected right knee has never been addressed by VA medical 
personnel.  In sum, the medical evidence of record is stale and 
does not address secondary service connection for which a medical 
opinion is necessary.  The Board is reluctant to once again 
remand the claims, but state of the medical evidence of record 
requires it.

Regarding the left knee, the Board observes that the Court in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The standard of proof necessary to satisfy McLendon 
is not great.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, 
there is no issue that the Veteran has a December 2005 MRI 
diagnosis of mild dengerative changes, incomplete tear of the 
inferior and anterior cruciate ligaments.  There is also no issue 
that the Veteran has a service-connected right knee condition.  
As noted above, however, there is no medical opinion regarding 
whether it is at least as likely as not that the Veteran's left 
knee disorder has been caused by or aggravated by the Veteran's 
service-connected right knee disability.  For that reason, 
another examination is necessary.

The most recent records in the Veteran's claims folder are from 
VA Saginaw which assessed the Veteran's condition and provided 
him with a motorized wheelchair.  The Board is aware that the 
Veteran suffers from numerous non-service-connected disorders, 
including residuals of strokes that may cause the Veteran to lose 
his balance and fall.  It appears from the record that the 
Veteran's right knee disability may have gotten worse, but no 
recent VA examiner has characterized the Veteran's current right 
knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and request that he provide a succinct list 
of all places where he has been treated for 
his right or left knees since 2009.  Any 
response shall be associated with the 
Veteran's VA claims folder.

2.  VBA shall take all reasonable steps to 
ensure that all medical records from VA 
facilities since August 2009 regarding the 
Veteran's service-connected right knee or his 
left knee have been associated with the 
Veteran's VA claims folder.

3.  After completion of the foregoing, VBA 
shall provide the Veteran with a medical 
examination by an physician who shall review 
the Veteran's VA claims folder prior to the 
examination.  With regard to the left knee, 
the examiner shall provide a current 
diagnosis of any left knee disorder.  Any 
diagnostic tests deemed necessary by the 
examiner shall be accomplished.  The examiner 
shall provide an opinion whether it is at 
least as likely as not that the Veteran's 
left knee disorder was incurred during or 
aggravated during active duty service.  If 
the examiner finds that no connection exists 
between the Veteran's current left knee 
condition and his active duty service, the 
examiner must then render an opinion whether 
it is at least as likely as not that the 
Veteran's left knee disorder was caused or 
aggravated by his service-connected right 
knee disability.  The examiner's opinion 
shall be supported by complete rationale.  If 
the examiner is unable to provide a requested 
opinion without resort to mere speculation, 
the examiner must state why that is the case.

With regard to the Veteran's right knee 
disability, the examiner shall provide a 
complete narrative description of the nature 
and extent of the disability to include 
instability, range of motion and functional 
loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups.  
Any diagnostic tests deemed necessary by the 
examiner shall be accomplished.  

The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

4.  Following completion of the foregoing and 
any other development deemed necessary, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for a left 
knee disorder and entitlement to an increased 
disability rating for service-connected right 
knee disability.  If the benefits sought on 
appeal remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


